Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority
                      Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 9/10/2020 and 5/28/2021 have been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468).


          Consider claim 1, Sony et al. clearly disclose a method, comprising: 
          aborting, by a processor of an apparatus, a transmission of a first message of a first type of traffic in a first slot or sub-slot without resuming the transmission in the first slot or sub-slot (Introduction (For supporting multiple PUCCHs for HARQ-ACK ), Section 2.2, Proposal 6 (When two PUCCHs carrying HARQ-ACKs collide in the time domain, the PUCCH carrying HARQ-ACKs for URLLC has higher priority than the PUCCH carrying HARQ-ACKs for eMBB), Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion)); 
          storing, by the processor, a payload of the first message; and 
          retransmitting, by the processor, the payload in full in a second slot or sub-slot that is subsequent the first slot or sub-slot (Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion)). 
          However, Sony et al. do not specifically disclose storing, by the processor, a payload of the first message.
          In the same field of endeavor, Chien et al. clearly show: 
          storing, by the processor, a payload of the first message (par. 8 (receiving a preemption notification message via the transceiver, and suspending an uplink data transmission performed by using the uplink resource according to the preemption notification message; and receiving a response message from the base station via the transceiver so as to perform the uplink data transmission according to the response message); EN: It would be obvious that the payload is stored somewhere so that it can be retransmitted later on);                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show storing, by the processor, a payload of the first message, as taught by Chien, so that data transmission can be more efficient.



          Consider claim 2, and as applied to claim 1 above, Sony et al. clearly disclose a method, wherein the aborting of the transmission of the first message comprises aborting the transmission of the first message upon detecting that a transmission of a second message of a second type of traffic is also scheduled for the first slot or sub-slot, and wherein a priority of the second type of traffic is higher than a priority of the first type of traffic (Section 2.2, Proposal 6 (When two PUCCHs carrying HARQ-ACKs collide in the time domain, the PUCCH carrying HARQ-ACKs for URLLC has higher priority than the PUCCH carrying HARQ-ACKs for eMBB), Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion)). 



          Consider claim 3, and as applied to claim 2 above, Sony et al. clearly disclose a method, wherein the first message comprises a first hybrid automatic repeat request (HARQ) codebook for the first type of traffic, wherein the second message comprises a second HARQ codebook for the second type of traffic, wherein the first type of traffic comprises an enhanced Mobile Broadband (eMBB) traffic, and wherein the second type of traffic comprises a Ultra-Reliable Low-Latency Communication (URLLC) traffic ( Section 2.2, 1st paragraph (Since different service types, such as URLLC and eMBB, can have independent HARQ-ACK codebooks, it is possible that the PUCCHs carrying these HARQ-ACK codebooks collide in time. Since URLLC data has a low latency requirements, then the PUCCH carrying the HARQ-ACK codebook for URLLC has priority over the PUCCH carrying the HARQ-ACK codebook for eMBB), Proposal 6 (When two PUCCHs carrying HARQ-ACKs collide in the time domain, the PUCCH carrying HARQ-ACKs for URLLC has higher priority than the PUCCH carrying HARQ-ACKs for eMBB), Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion)). 


          Consider claim 16, and as applied to claim 1 above, Sony et al. clearly disclose a method, wherein the retransmitting of the payload comprises transmitting a single hybrid automatic repeat request (HARQ) codebook, multiple HARQ codebooks that are selected, or all stored HARQ codebooks associated with transmissions previously aborted (Section 2.2, 1st paragraph (Since different service types, such as URLLC and eMBB, can have independent HARQ-ACK codebooks, it is possible that the PUCCHs carrying these HARQ-ACK codebooks collide in time. Since URLLC data has a low latency requirements, then the PUCCH carrying the HARQ-ACK codebook for URLLC has priority over the PUCCH carrying the HARQ-ACK codebook for eMBB), Proposal 6 (When two PUCCHs carrying HARQ-ACKs collide in the time domain, the PUCCH carrying HARQ-ACKs for URLLC has higher priority than the PUCCH carrying HARQ-ACKs for eMBB), Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion))). 







         Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), and in view of Nam et al. (U.S. PG-Publication # 2019/0166625).


          Consider claim 4, and as applied to claim 1 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose any stored payload of any earlier message is overwritten. 
          In the same field of endeavor, Nam et al. clearly show:                   
          wherein the storing of the payload of the first message comprises storing at most one payload at a time such that: 
          any stored payload of any earlier message is overwritten by the payload of the first message (par. 94 (the base station may preempt resource portion 220 of the data portion 215-a with the priority transmission data packets…. the UE may buffer the contents of the data portion 215-a); EN: This implies the buffer will be overwritten), and 
          the payload of the first message is stored until overwritten by a second payload of a later message for which a transmission thereof is aborted subsequent to the second slot or sub-slot (par. 94 (the base station may preempt resource portion 220 of the data portion 215-a with the priority transmission data packets…. the UE may buffer the contents of the data portion 215-a); EN: This implies the buffer will be overwritten).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show any stored payload of any earlier message is overwritten, as taught by Nam, so that data transmission can be more efficient.



          Consider claim 6, and as applied to claim 1 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose overwriting another payload associated with an earlier transmission.
          In the same field of endeavor, Nam et al. clearly show:                   
          wherein the storing of the payload of the first message comprises storing a respective payload associated with each transmission whether aborted or not such that one payload associated with a later transmission is stored to overwrite another payload associated with an earlier transmission (par. 94 (the base station may preempt resource portion 220 of the data portion 215-a with the priority transmission data packets…. the UE may buffer the contents of the data portion 215-a), EN: This implies the buffer will be overwritten). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show overwriting another payload associated with an earlier transmission, as taught by Nam, so that data transmission can be more efficient.






         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), and Liebowitz  et al. (U.S. Patent # 5757784), and in view of Sundaram et al. (U.S. PG-Publication # 2015/0205668).



          Consider claim 5, and as applied to claim 1 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose storing more than one payload at a time. 
          In the same field of endeavor, Liebowitz et al. clearly show:                   
          wherein the storing of the payload of the first message comprises storing more than one payload at a time such that a plurality of payloads including the payload of the first message are stored according to a first-in-first-out (FIFO) arrangement (fig. 3 (66), col. 5, lines1-7 (the FAD 66 stores real time data from the outgoing data queues 63 associated with ports configured to receive real time data in a single first in, first out (FIFO) data queue 70. Non-real time data from outgoing data queues 63 associated with ports configured to receive non-real time data are stored in multiple FIFO queues indicated generally at 72) ).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show storing more than one payload at a time, as taught by Liebowitz, so that data transmission can be more efficient.
          However, Sony and Liebowitz do not specifically disclose an earliest payload of the plurality of payloads is overwritten. 
          In the same field of endeavor, Sundaram et al. clearly show:                        
          until an earliest payload of the plurality of payloads is overwritten by a new payload of a new message for which a transmission thereof is aborted subsequent to the second slot or sub-slot (par. 58 (In other words, such garbage collection may be preempted because the new data is written over the same range as previous data such that the new data completely overwrites the previously written data)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, show storing more than one payload at a time, as taught by Liebowitz, and show until an earliest payload of the plurality of payloads is overwritten, as taught by Sundaram, so that data transmission can be more efficient.

 





         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), and in view of Hosseini et al. (U.S. PG-Publication # 2020/0367278)..



          Consider claim 7, and as applied to claim 1 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose autonomously transmitting the payload using an originally assigned physical uplink control channel.
          In the same field of endeavor, Hosseini et al. clearly show:                   
          wherein the retransmitting of the payload in the second slot or sub-slot comprises autonomously transmitting the payload using an originally assigned physical uplink control channel (PUCCH) resource in the second slot or sub-slot (par. 113 (a base station 105 or other network entity may subsequently determine to perform a reallocation of the previously allocated resources, which may be triggered, for example, by a determined or detected need, demand, or request to support higher-priority communications…. UEs 115 may be configured to monitor for ULPIs and DLPIs, and accordingly may determine, based at least in part on received, detected, or decoded ULPIs or DLPIs, whether or not to proceed with uplink transmissions and/or downlink reception using their previously allocated uplink resources), par. 123 (PUCCH, SRS, PRS, other RSs, etc. may in some cases be used by multiple base stations or TRPs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show autonomously transmitting the payload using an originally assigned physical uplink control channel, as taught by Hosseini, so that data transmission can be more efficient.

 




         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), and in view of Bhattad et al. (U.S. PG-Publication # 2019/0229970).


          Consider claim 8, and as applied to claim 1 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose receiving, by the processor, a trigger from a wireless network. 
          In the same field of endeavor, Bhattad et al. clearly show:                   
          wherein the retransmitting of the payload comprises: receiving, by the processor, a trigger from a wireless network; and retransmitting, by the processor, the payload in a physical uplink shared channel (PUSCH) responsive to receiving the trigger (fig. 4 (403), par. 78 (At block 403, the UE1 resumes the current communication after the length of the communication gap. Once the time for the communication gap has passed, UE 115 may resume the current communications), par. 105 (base station 105 transmits PI over shared communication channel 1101 to UE1 during PDCCH 1111 identifying a communication gap 1113 between current communications PUSCH 1112 and 1115 for a priority UE, such as UE2, to transmit its SRS 1114)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show receiving, by the processor, a trigger from a wireless network, as taught by Bhattad, so that data transmission can be more efficient.






         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), and in view of Bhattad et al. (U.S. PG-Publication # 2019/0229970), and in view of Hosseini et al. (U.S. PG-Publication # 2020/0367278).



          Consider claim 9, and as applied to claim 8 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose the trigger indicated by a new downlink control information (DCI) field or an existing DCI field. 
          In the same field of endeavor, Hesseini et al. clearly show:                   
          wherein the receiving of the trigger comprises receiving an uplink downlink control information (UL-DCI) signaling with the trigger indicated by a new downlink control information (DCI) field or an existing DCI field (par. 120 (ULPIs may be conveyed in downlink control information (DCI) over a physical downlink control channel (PDCCH), which may support UE-specific ULPIs)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show the trigger indicated by a new downlink control information (DCI) field or an existing DCI field, as taught by Hesseini, so that data transmission can be more efficient.
 



         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), in view of Bhattad et al. (U.S. PG-Publication # 2019/0229970), and Hosseini et al. (U.S. PG-Publication # 2020/0367278), and in view of Nam et al. (U.S. PG-Publication # 2019/0166625).


          Consider claim 10, and as applied to claim 9 above, Sony et al. clearly disclose a method, wherein:
           in an event that the trigger is indicated by the new DCI field, the new DCI field comprises either a single bit or one or more slot indices pointing back in time and selecting the payload for retransmission (Section 2.1, page 3, after Proposal 4 (For multiple simultaneous HARQ-ACK codebook construction, for each PDSCH, a physical layer indicator is required to indicate which HARQ-ACK codebook or PUCCH to use for its corresponding HARQ-ACK. In RAN1#96bis, we have the following options:
 Option 3 By explicit indication in DCI (FFS: new field or reuse existing field), Option 3 requires additional bits in the DCI.) ), 
          However, Sony et al. do not specifically disclose an aperiodic channel state information.
          In the same field of endeavor, Nam et al. clearly show:                   
          in an event that the trigger is indicated by the existing DCI field, a radio resource control (RRC)-configurable value of an aperiodic channel state information (A-CSI) field triggers the retransmitting (par. 97 (In one example where CSI-RS(s) may be preempted, the RS preemption response scheme may include UE-specific CSI-RS resource(s) (e.g., either periodic or aperiodic) for CSI acquisition being preempted by priority transmissions)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show an aperiodic channel state information, as taught by Nam, so that data transmission can be more efficient.





         Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), in view of Bhattad et al. (U.S. PG-Publication # 2019/0229970), and in view of Marinier et al. (U.S. PG-Publication # 20200195386).


          Consider claim 11, and as applied to claim 1 above, Sony et al. clearly disclose a method wherein the retransmitting of the payload comprises:  
          receiving, by the processor, a trigger from a wireless network and 
          responsive to receiving the trigger, performing, by the processor: 
                 concatenating the payload with one or more other payloads to form concatenated payloads and 
                transmitting the concatenated payloads in a physical uplink control channel (PUCCH) (Section 2.2, after proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion)). 
          However, Sony et al. do not specifically disclose receiving, by the processor, a trigger from a wireless network.
          In the same field of endeavor, Bhattad et al. clearly show:                                         
          receiving, by the processor, a trigger from a wireless network (fig. 4 (403), par. 78 (At block 403, the UE1 resumes the current communication after the length of the communication gap. Once the time for the communication gap has passed, UE 115 may resume the current communications));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show receiving, by the processor, a trigger from a wireless network, as taught by Bhattad, so that data transmission can be more efficient.
          However, Sony and Bhattad do not specifically disclose concatenating the payload with one or more other payloads to form concatenated payloads.
          In the same field of endeavor, Marinier et al. clearly show:                                          
          concatenating the payload with one or more other payloads to form concatenated payloads (fig. 2, par. 189 (The remaining CBs may be concatenated and transmitted in adjacent resources of the assigned resource block)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, show receiving, by the processor, a trigger from a wireless network, as taught by Bhattad, and show concatenating the payload with one or more other payloads to form concatenated payloads, as taught by Marinier, so that data transmission can be more efficient.



          Consider claim 12, and as applied to claim 11 above, Sony et al. clearly disclose a method, wherein the receiving of the trigger comprises receiving a downlink downlink control information (DL-DCI) signaling with the trigger indicated by a new downlink control information (DCI) field or an existing DCI field (Section 2.1, page 3 after proposal 4 (For multiple simultaneous HARQ-ACK codebook construction, for each PDSCH, a physical layer indicator is required to indicate which HARQ-ACK codebook or PUCCH to use for its corresponding HARQ-ACK. In RAN1#96bis, we have the following options: Option 3 By explicit indication in DCI (FFS: new field or reuse existing field), Option 3 requires additional bits in the DCI.)). 


          Consider claim 13, and as applied to claim 12 above, Sony et al. clearly disclose a method, wherein: 
          in an event that the trigger is indicated by the new DCI field, the new DCI field comprises either a single bit or one or more slot indices pointing back in time and selecting the one or more other payloads (Section 2.1, page 3, after proposal 4 (For multiple simultaneous HARQ-ACK codebook construction, for each PDSCH, a physical layer indicator is required to indicate which HARQ-ACK codebook or PUCCH to use for its corresponding HARQ-ACK. In RAN1#96bis, we have the following options: Option 3 By explicit indication in DCI (FFS: new field or reuse existing field), Option 3 requires additional bits in the DCI.)), and
          in an event that the trigger is indicated by the existing DCI field, the existing DCI field comprises:  
                a pre-configured value of a parameter (K1) that specifies hybrid automatic repeat request (HARQ) acknowledgement and negative acknowledgement (ACK/NACK) timing for a physical downlink shared channel (PDSCH) (Section 2.1 (In Rel-15, K1 is indicated by the PDSCH-to-HARQ-timing-indicator field, where for a PDSCH ending in slot n, the HARQ-ACK information in a PUCCH is transmitted in slot n+ K1, where only one PUCCH carrying HARQ-ACK is allowed per slot)); or 
                a pre-configured value of a HARQ process identification (ID) or a value in another field different from the K1. 



          Consider claim 14, and as applied to claim 11 above, Sony et al. clearly disclose a method, wherein the trigger is implicitly indicated based on a radio network temporary identifier (RNTI) or a search space (Section 2.1, page 3, after proposal 4 (For multiple simultaneous HARQ-ACK codebook construction, for each PDSCH, a physical layer indicator is required to indicate which HARQ-ACK codebook or PUCCH to use for its corresponding HARQ-ACK. In RAN1#96bis, we have the following options: Opt. 2: By RMTI). 



          Consider claim 15, and as applied to claim 11 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose transmitting the concatenated payloads.
          In the same field of endeavor, Bhattad et al. clearly show:                   
          wherein the transmitting of the concatenated payloads in the PUCCH comprises transmitting the concatenated payloads in an earliest PUCCH after a current slot or sub-slot (fig. 4 (403), par. 78 (At block 403, the UE1 resumes the current communication after the length of the communication gap. Once the time for the communication gap has passed, UE 115 may resume the current communications)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show transmitting the concatenated payloads, as taught by Bhattad, so that data transmission can be more efficient.






         Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Chien et al. (U.S. PG-Publication # 2018/0184468), and in view of Shapin et al. (U.S. PG-Publication # 2019/0165984).


          Consider claim 17, and as applied to claim 16 above, Sony et al. clearly disclose a method, wherein:
          in an event that the retransmitting of the payload comprises transmitting the multiple HARQ codebooks, the multiple HARQ codebooks are selected by a downlink control information (DCI) signaling from a wireless network that specifies an ordered list of pointers selecting previous slots or sub-slots during which transmissions of the multiple HARQ codebooks were aborted (1. Introduction, 2nd Agreements (When at least two HARQ-ACK codebooks are simultaneously constructed for supporting different service types for a UE, for both Type I (if supported) and Type II HARQ-ACK codebooks (if supported), and for dynamically-scheduled PDSCH, down-select from below for the PHY identification for identifying a HARQ-ACK codebook: Opt.1: By DCI format)).
          However, Sony et al. do not specifically disclose transmitting a report containing a plurality of pointers.
          In the same field of endeavor, Shapin et al. clearly show:                   
          in an event that the retransmitting of the payload comprises transmitting all the stored HARQ codebooks associated with the transmissions previously aborted, the retransmitting of the payload further comprises transmitting a report containing a plurality of pointers each pointing to a respective previous slot or sub-slot for each of all the stored HARQ codebooks (fig. 1, par. 5 (FIG. 1 is a block diagram illustrating a general procedure of resource allocation. A buffer (block 1) collects packets of slot data and reports about data presence to Scheduler (block 7). Packets in the buffer (block 1) are waiting for a scheduling command which triggers channel coding, hybrid automatic repeat request (HARQ) cyclic buffer forming and modulation procedure (block 3). Scheduler (block 7) makes it decision about time-frequency ranges of modulated slot data and provides this information to block 5, which is responsible for forming a time-frequency grid that consists of modulation symbols. In practice, block 5 is able to aggregate inputs from more than one source and an upper limit is defined by various factors which are out of the scope of this disclosure),  fig. 4, par. 68 (FIG. 4 is an example preemption indication message structure, according to a particular embodiment. The message structure includes a plurality of bits N1, N2, N3, and P. "TFR position in time" is a pointer at TFR backward in time from PI message reception time, expressed in T. "TFR position in frequency" is a pointer at TFR on frequency. The smaller the value, the closer the TFR is to the first-most subcarrier in the time-frequency grid)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show transmitting a report containing a plurality of pointers, as taught by Shapin, so that data transmission can be more efficient.



          Consider claim 18, and as applied to claim 17 above, Sony et al. clearly disclose the method as described.
          However, Sony et al. do not specifically disclose 
          In the same field of endeavor, Shapin et al. clearly show:                   
          wherein the ordered list comprises a bitmap having a plurality of bits each of which representing a respective one of the previous slots or sub-slots (par. 68 (FIG. 4 is an example preemption indication message structure, according to a particular embodiment. The message structure includes a plurality of bits N1, N2, N3, and P. "TFR position in time" is a pointer at TFR backward in time from PI message reception time, expressed in T. "TFR position in frequency" is a pointer at TFR on frequency. The smaller the value, the closer the TFR is to the first-most subcarrier in the time-frequency grid)).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show transmitting a report containing a plurality of pointers, as taught by Shapin, so that data transmission can be more efficient.







         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Bhattad et al. (U.S. PG-Publication # 2019/0229970).


           Consider claim 19, Sony et al. clearly disclose a method, comprising:
           receiving, by a processor of an apparatus, a trigger from a wireless network  and  
           reporting, by the processor, status of one or more hybrid automatic repeat request (HARQ) processes to the wireless network responsive to receiving the trigger (Page 4, Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion)). 
          However, Sony et al. do not specifically disclose receiving, by a processor of an apparatus, a trigger.
          In the same field of endeavor, Bhattad et al. clearly show:                   
           receiving, by a processor of an apparatus, a trigger from a wireless network (fig. 4 (403), par. 78 (At block 403, the UE1 resumes the current communication after the length of the communication gap. Once the time for the communication gap has passed, UE 115 may resume the current communications)).  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show receiving, by a processor of an apparatus, a trigger, as taught by Bhattad, so that data transmission can be more efficient.

 




         Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, UCI enhancement for eURLLC, 3GPP TSG RAN WG1 #97 R1-1906841, hereinafter “Sony”, in view of Bhattad et al. (U.S. PG-Publication # 2019/0229970). and in view of Hosseini et al. (U.S. PG-Publication # 2020/0367278),



          Consider claim 20, and as applied to claim 19 above, Sony et al. clearly disclose a method, wherein the trigger comprises a downlink control information (DCI) signaling, and wherein the reporting of the status of the one or more HARQ processes comprises: 
         reporting current acknowledge and negative acknowledgement (ACK/NACK) status of all HARQ processes configured by the wireless network (Section 2.2, after Proposal 8 (If URLLC PUCCH has no spare capacity or the capacity is not sufficient, the eMBB HARQ-ACKs that cannot be multiplexed to the URLLC PUCCH are postponed to another PUCCH occasion))); or 
         reporting current ACK/NACK status of at least one HARQ process signaled by the trigger either explicitly by an associated HARQ process number or implicitly by an associated service identification. 
          However, Sony et al. do not specifically disclose a DCI.
          In the same field of endeavor, Hosseini et al. clearly show a DCI (par. 120 (ULPIs may be conveyed in downlink control information (DCI) over a physical downlink control channel (PDCCH), which may support UE-specific ULPIs)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Sony, and show a DCI, as taught by Hosseini, so that data transmission can be more efficient.

 





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 22, 2021